Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 6/4/2021. Claims 1 – 18 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 6/4/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
This application is a divisional of application 16/562343. The claims are directed towards a diaphragm valve used in a high temperature environment comprising external means to cool the valve.
Regarding claim 1, US Patent Application Publication to Gregoire (2003/0042459) discloses a diaphragm valve comprising a square (70) and an annular (60) valve portion, 
US Patent Application Publication to Miyashita et al. (2014/0077109) teach a diaphragm valve comprising an actuation gas hole (31c) and a cooling gas hole (31c).
US Patent to Uliciny et al. (5,975,118) teach vertical heat dissipation ribbed plates (22) in an actuator portion of the vale housing.
US Patent Application to Ueno (2017/0059075) teach ribbed plates (15e) used to provide frictional resistance during assembly, inherently providing heat dissipation.
However, the combination of Gregoire, Miyashita et al., Uliciny and Ueno with another do not render obvious the claim limitation “the square portion of the valve body comprises a square plate and a plurality of ribbed plates, an opening in the middle of the square plate is used to contain the valve box and connects with the side wall of the flow channel; wherein the square plate and the ribbed plates are provided with a heat transfer section thickness, the heat transfer section thickness does not exceed the thickness of the inlet pipe and the outlet pipe, to the extent of being less than 3mm, the ribbed plates are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753